Citation Nr: 1511309	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  05-40 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to June 22, 2000, for the assignment of a 100 percent rating for a psychiatric disability, for accrued and substitution purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1973, September 1977 to December 1977, and November 1981 to December 1984.  The record indicates that the Veteran died in August 2012.  The appellant is the surviving spouse, and has been substituted in this matter in the place of the Veteran.

The issue currently on appeal was pending before the United States Court of Appeals for Veterans Claims at the time of the Veteran's death, and arose out of a Board decision that denied the claim in March 2008.  Thereafter, following the substitution of the Veteran's surviving spouse as the appellant, a September 2014 Memorandum Decision determined that the possible existence of pertinent outstanding VA treatment records warranted the setting aside of the March 2008 Board decision and the remand of the case for further action pursuant to the Memorandum Decision.  


REMAND

More specifically, the September 2014 Memorandum Decision determined that there possibly existed VA treatment records relating to the period one year prior to the filing of the Veteran's claim for increased benefits on June 22, 2000, and that warranted the setting aside of the March 2008 Board decision and the remand of the case for further action pursuant to the Memorandum Decision.  The Court agreed with the Secretary's position that records of treatment for the Veteran's service-connected psychiatric disability from a fee-basis psychiatrist, Dr. R. G., that were referenced in a June 2001 examination report were not included in the claims file, and that the Board had did not explain how it could properly find, with records apparently missing, that the Veteran did not have an increase in disability within the one-year period prior to the filing of the claim for increased benefits. 

Based on the above findings, the Board has no alternative but to remand this matter for the purpose of making an effort to obtain any treatment records dated earlier than June 2001 for the Veteran that may still be in the possession of Dr. R. G.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional fee-basis examination and treatment records for the Veteran from Dr. R. G., dated prior to June 2001.  Dr. R. G.'s office at one time was located in Manati, Puerto Rico.  If no additional documents or records are available, that should be documented in the claims file.

2.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




